DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to a wearable device of claims 1-17 in the reply filed on 8/18/22 is acknowledged.
Claim(s) 18-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/18/22.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 6, the claim language “wherein the frequency domain analysis in (e) requires more computation per unit of duration of the sensor output data than the time domain analysis in (c)” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of more computation per unit of duration of the sensor output data, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 7, the claim language “wherein the frequency domain analysis in (e) requires more computation per unit of physiological metric than the time domain analysis in (c)” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of more computation per unit of physiological metric, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-17 are not rejected under 35 U.S.C. 101 because, although the claims recite abstract ideas, such as “determine that a first portion of the sensor output data includes data indicative of the user being engaged in a first activity,” “update, responsive to the determination of (b), a physiological metric using information obtained from a time domain analysis of the first portion of the sensor output data,” “determine that a second portion of the sensor output data includes data indicative of the user being engaged in a second activity,” and “update, responsive to the determination of (d), the physiological metric using information obtained from a frequency domain analysis of the second portion of the sensor output data,” the examiner could not find evidence, before the effective filing date of the claimed subject matter, that the ordered combination of additional elements of “one or more sensor providing sensor output data comprising information about a user’s physiological activity when the wearable device is worn by the user,” “a display device,” “one or more processors,” “operate the one or more sensors to provide the sensor output data when the wearable device is worn by the user,” and “cause the display device to display the physiological metric” are routine, well-known, and/or conventional to satisfy the Berkheimer standard.  Accordingly, the claims pass muster under prong two of the Alice/Mayo patent-eligibility framework.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-5, 8-10, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0173171 to Drysdale et al. (hereinafter “Drysdale”) in view of U.S. Patent Application Publication No. 2011/0112442 to Meger et al. (hereinafter “Meger”).
For claim 1, Drysdale discloses a wearable device (any of 104-112) (Fig. 1) (para [0049]) comprising:
one or more sensors providing sensor output data comprising information about a user’s physiological activity (“sensors,” para [0050]) when the wearable device is worn by the user (Fig. 1);
a display device (624 or 1014 or 1120) (see Figs. 6 and 10-11); and
one or more processors (“processors,” para [0053]) configured to:
	operate the one or more sensors to provide the sensor output data when the wearable device is worn by the user (para [0050]);
	determine that a first portion of the sensor output data includes data indicative of the user being engaged in a first activity (Fig. 15) (para [0119]) (also see para [0120]);
	update, responsive to the determination of b, a physiological metric (para [0125]);
	determine that a second portion of the sensor output data includes data indicative of the user being engaged in a second activity (Fig. 15) (para [0121]) (also see para [0120]);
	update, responsive to the determination of d, the physiological metric (para [0126]).
Drysdale does not expressly disclose one or more processors configured to: update the physiological metric using information obtained form a time domain analysis of the first portion of the sensor output data; update the physiological metric using information obtained from a frequency domain analysis of the second portion of the sensor output data; and cause the display device to display the physiological metric.
However, Meger teaches switching between, based on determining that the user is engaged in a first activity (subject is awake, para [0358]), a time domain analysis (para [0358]), thereby quantifying a heart rate metric for the first type of activity (para [0358]) (also see [0354]-[0357] and [0359]), and, based on determining that the user is engaged in a second activity (subject is asleep, para [0358]), a frequency domain analysis (para [0358]), thereby quantifying a physiological metric for the second type of activity (para [0358]) (also see [0354]-[0357] and [0359]).  Meger further teaches displaying different physiological metrics (para [0098], [0108], [0351], [0371], and/or [0393]).
It would have been obvious to a skilled artisan to modify Drysdale to include one or more processors configured to: update the physiological metric using information obtained form a time domain analysis of the first portion of the sensor output data; update the physiological metric using information obtained from a frequency domain analysis of the second portion of the sensor output data; and cause the display device to display the physiological metric, in view of the teachings of Meger, for the obvious advantage of tailoring the type of analysis to the level of subject activity so that the analyses will not erroneously detect a physiological metric (see para [0254], [0328], and [0329] of Meger).
For claim 2, Drysdale further discloses wherein the first activity is selected form the group consisting of: walking, running, and a combination thereof (Fig. 15) (para [0119]) (also see para [0120]), and wherein the second activity is selected from the group consisting of: elliptical machine exercise, stair machine exercise, cardio machine exercise, driving, swimming, biking, stair climbing, rock climbing, weight training, and any combination thereof (Fig. 15) (para [0121]) (also see para [0120]).
For claim 4, Drysdale further discloses wherein the one or more sensors comprise a heart rate sensor (para [0061]), and the physiological metric comprises a heart rate (para [0125]-[0126]).
For claim 5, Drysdale further discloses wherein the wearable device comprises a wrist-worn wearable device or an arm-worn wearable device (para [0050]).
For claim 8, Drysdale further discloses wherein the sensor output data comprise raw data directly obtained from the one or more sensors without preprocessing and/or data derived from the raw data after preprocessing (para [0050] and [0052]).
For claim 9, Drysdale further discloses wherein the one or more processors are further configured to analyze biometric information previously stored on the wearable device to determine that the user is engaged in the first or the second activity (para [0122]) (also see 1570 in Fig. 15).
For claim 10, Drysdale does not expressly dsiclose wherein the time domain analysis comprises peak detection of a signal in the first portion of the sensor output data.
However, Meger teaches wherein the time domain analysis comprises peak detection of a signal in the first portion of the sensor output data (para [0129]).
It would have been obvious to a skilled artisan to modify Drysdale wherein the time domain analysis comprises peak detection of a signal in the first portion of the sensor output data, in view of the teachings of Meger, for the obvious advantage of tailoring the type of analysis to the level of subject activity so that the analyses will not erroneously detect a heart rate metric or other physiological metric (see para [0254], [0328], and [0329] of Meger).
For claim 12, Drysdale does not expressly disclose wherein the frequency domain analysis comprises filtering a time domain signal with a frequency band pass filter, and then applying a peak detection analysis in a time domain.
However, Meger teaches wherein the frequency domain analysis comprises filtering a time domain signal with a frequency band pass filter (34) (Fig. 2) (para [0111]), and then applying a peak detection analysis in a time domain (para [0129]).
It would have been obvious to a skilled artisan to modify Weast wherein the frequency domain analysis comprises filtering a time domain signal with a frequency band pass filter, in view of the teachings of Meger, for the obvious advantage of removing noise from the signal and finding the points of interest.
For claim 17, Drysdale does not expressly disclose wherein the time domain analysis and the frequency domain analysis each comprise: identifying a periodic component from the sensor output data; and calculating the physiological metric from the periodic component.
However, Meger teaches wherein the time domain analysis and the frequency domain analysis each comprise: identifying a periodic component from the sensor output data (para [0330]); and calculating a metric from the periodic component (para [0330]).
It would have been obvious to a skilled artisan to modify Drysdale wherein the time domain analysis and the frequency domain analysis each comprise: identifying a periodic component from the sensor output data; and calculating the heart rate metric from the periodic component, in view of the teachings of Meger, for the obvious advantage of validating that the data acquired in representative of the motion that it is intended to represent (see para [0330] of Meger).
Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drysdale and Meger, and further in view of U.S. Patent Application Publication No. 2012/0123232 to Najarian et al. (hereinafter “Najarian”).
For claim 3, Drysdale further discloses wherein the one or more sensors comprise a motion sensor (para [0050]).
Drysdale and Meger do not expressly disclose the physiological metric comprises steps walked or run, stairs climbed, or calories burned.
However, Najarian teaches disclose the physiological metric comprises steps walked or run, stairs climbed, or calories burned (Table 2) (para [0134]).
It would have been obvious to a skilled artisan to modify Drysdale such that the physiological metric comprises steps walked or run, stairs climbed, or calories burned, in view of the teachings of Najarian, for the obvious advantage of helping a user determine if they’ve met a fitness or activity goal.
Claim(s) 6-7 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drysdale and Meger, and further in view of U.S. Patent Application Publication No. 2013/0191034 to Weast et al. (hereinafter “Weast”).
For claim 6, Drysdale and Meger do not expressly disclose wherein the frequency domain analysis in e requires more computation per unit of duration of the sensor output data than the time domain analysis in c.
However, Weast teaches wherein a frequency domain analysis requires more computation per unit of duration of the sensor output data than a time domain analysis (para [0091]).
It would have been obvious to a skilled artisan to modify Drysdale wherein the frequency domain analysis in e requires more computation per unit of duration of the sensor output data than the time domain analysis in c, in view of the teachings of Weast, for the obvious advantage of tailoring the type of analysis to the subject activity so that the analyses will not erroneously detect a physiological metric.
For claim 7, Drysdale and Meger do not expressly disclose wherein the frequency domain in e requires more computation per unit of the physiological metric than the time domain analysis in c.
However, Weast teaches wherein the frequency domain in e requires more computation per unit of the physiological metric than the time domain analysis in c (para [0091]).
It would have been obvious to a skilled artisan to modify Drysdale wherein the frequency domain in e requires more computation per unit of the physiological metric than the time domain analysis in c, in view of the teachings of Weast, for the obvious advantage of tailoring the type of analysis to the subject activity so that the analyses will not erroneously detect a physiological metric.
For claim 11, Drysdale and Meger do not expressly disclose wherein the frequency domain analysis comprises: a Fourier transform, a cepstral transform, a wavelet transform, a filterbank analysis, a power spectral density analysis and/or a periodogram analysis.
However, Weast teaches wherein the frequency domain analysis comprises: a Fourier transform, a cepstral transform, a wavelet transform, a filterbank analysis, a power spectral density analysis and/or a periodogram analysis (para [0091]).
It would have been obvious to a skilled artisan to modify Drysdale wherein the frequency domain analysis comprises: a Fourier transform, a cepstral transform, a wavelet transform, a filterbank analysis, a power spectral density analysis and/or a periodogram analysis, in view of the teachings of Weast, for the obvious advantage of tailoring the type of analysis to the subject activity so that the analyses will not erroneously detect a physiological metric.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Drysdale in view of Meger, and further in view of U.S. Patent Application Publication No. 2009/0012433 to Fernstrom et al. (hereinafter “Fernstrom”).
For claim 13, Drysdale and Meger do not expressly disclose wherein the frequency domain analysis comprises finding any spectral peak/peaks.
However, Fernstrom teaches performing frequency domain analysis finding spectral peak/peaks.
It would have been obvious to a skilled artisan to modify Drysdale wherein the frequency domain analysis comprises finding any spectral peak/peaks, in view of the teachings of Fernstrom, for the obvious advantage of more accurately determining energy expenditure and/or pulse rate (see para [0112] of Fernstrom).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Drysdale in view of Meger, and further in view of U.S. Patent No. 6,131,076 to Stephan et al. (hereinafter “Stephan”).
For claim 14, Drysdale and Meger do not expressly disclose wherein the frequency domain analysis comprises performing a Fisher’s periodicity test.
However, Stephan teaches wherein a frequency domain analysis comprises performing a Fisher's periodicity test (col. 3, lines 5-14).
It would have been obvious to a skilled artisan to modify Weast wherein the frequency domain analysis comprises performing a Fisher’s periodicity test, in view of the teachings of Stephan, because such a modification would be a simple substitution of the type of frequency domain analysis applied to the signal output from Weast’s sensor(s) that would lead to the predictable result of identifying periodicities in the signal data (see col. 3, lines 5-14 of Stephan).  See Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ 1686 (Fed. Cir. 2004).
Claim(s) 15-16 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Drysdale in view of Meger, and further in view of U.S. Patent No. 4,771,792 to Seale.
For claim 15-16, Drysdale and Meger do not expressly disclose wherein the frequency domain analysis comprises using a harmonic to estimate a period and/or a test periodicity, wherein the frequency domain analysis comprises performing a generalized likelihood ratio test whose parametric models incorporate a harmonicity of sensor data.
However, Seale teaches wherein the frequency domain analysis comprises using a harmonic to estimate a period and/or a test periodicity (col. 19, lines 1-49), wherein the frequency domain analysis comprises performing a generalized likelihood ratio test whose parametric models incorporate a harmonicity of a motion signal (col. 19, lines 1-49).
It would have been obvious to a skilled artisan to modify Weast wherein the frequency domain analysis comprises using a harmonic to estimate a period and/or a test periodicity, wherein the frequency domain analysis comprises performing a generalized likelihood ratio test whose parametric models incorporate a harmonicity of sensor data, in view of the teachings of Seale, for the obvious advantage of identifying periodicities in the signal data to help identify activities that have cyclical motion.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-2, and 5-17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 20-21, 24-26, 29, 35-42, of U.S. Patent No. 10,216,894 (hereinafter “the ‘894 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader, but overlap, the claims of the ‘894 patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791